1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert KOON, Petitioner-Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; AppalachianRegional Adjustment Commission; Parker Evatt; T.Travis Medlock, Attorney General,Respondents-Appellees.Robert KOON, Petitioner-Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; AppalachianRegional Adjustment Commission; Parker Evatt; T.Travis Medlock, Attorney General,Respondents-Appellees.
Nos. 93-6391, 93-6622.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 3, 1993.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  C. Weston Houck, District Judge.  (CA-91-1591-3)
Robert Koon, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Robert Koon, a South Carolina state prisoner, filed a 28 U.S.C. Sec. 2254 (1988) petition challenging his disciplinary infractions.  This case has generated two appeals, which have been consolidated.  In No. 93-6391, Koon appeals from the district court's order dismissing his Sec. 2254 petition for failure to exhaust.  Our review of the record and the district court's opinion adopting the recommendation of the magistrate judge discloses that this appeal is without merit.  In No. 936622, Koon appeals the district court's order denying his motions for release on bond pending appeal and appointment of counsel.  Again, a review of the record and the district court's order discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeals on the reasoning of the district court.*  Koon v. South Carolina Dep't of Corrections, No. CA91-1591-3 (D.S.C. Mar. 26, 1993;  May 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Koon's evidence of exhaustion submitted to the district court is insufficient to satisfy the exhaustion requirement.  The habeas corpus petition he filed in the state supreme court was dismissed because it was more appropriately brought in a lower state court first.  Castille v. Peoples, 489 U.S. 346 (1989);  Key v. Currie, 406 S.E.2d 356 (S.C. 1991)